Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is sent in response to Application’s Communication received on 04/03/2020 for application number 16/839322. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawing, Abstract, Oath/Declaration, and Claims.
Claim 1 is presented for examination.


Priority

The application claims and claims priority 5 to, U.S. application Ser. No. 16/118,251, Titled "Artificial Intelligence Process Automation for Enterprise Business Communication" which was filed on Aug. 30, 2018. 

	


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Bangalore et al. US Patent Application Publication US 20090076795 A1 (hereinafter Bangalore) in view of Deluca et al. US Patent Application Publication US 20180308128 A1 (hereinafter Deluca) and further in view of Galitsky. US Patent Application Publication US 20180357221 A1 (hereinafter Galitsky) and further in view of Hagi et al. US Patent Application Publication US 20190149565 A1 (hereinafter Hagi) and further in view of Gupta et al. US Patent Application Publication US 20100217592 A1 (hereinafter Gupta) and further in view of Lagi et al. US Patent Application Publication US 20200065857 A1 (hereinafter Lagi) and further in view of Raanani et al. US Patent Application Publication US 20180046710 A1 (hereinafter Raanani).
Regarding claim 1, Bangalore teaches a method of producing an automated response comprising the steps of (Abstract, [0009], [0017] wherein Bangalore teaches generating an automated response) Collecting diagnostics and feedback; and Using said diagnostics and feedback to train said prediction engine ([0073] wherein Bangalore incorporates analysis and prediction into training data and machine learning). 
Bangalore does not teach feeding an inputted message into a linguistic stack.
([0025] wherein Deluca process the source message via text analysis and computational linguistics).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Bangalore and Deluca by incorporating the method of feeding an inputted message into a linguistic stack of Deluca into the method of producing an automated response of Bangalore in order to include topic segmentation to identify several topics within a message (Deluca: [0025]). 
Bangalore does not teach producing an entity set of said message and a tree of linguistic features of 5textual characters of said message.
However in analogous arts of process automation for enterprise business communication, Galitsky teaches producing an entity set of said message and a tree of linguistic features of 5textual characters of said message ([0112], [0269], [0312] wherein Galitsky syntactic parsing in order to produce the entities in the source message and produce trees with linguistic text).
 It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Bangalore and Galitsky by incorporating the method of producing an entity set of said message and a tree of linguistic features of 5textual characters of said message of Galitsky into the method of producing an automated response of Bangalore in order to concatenate several preceding word vectors to form the input of a neural network, and tries to predict the next word. (Galitsky: [0312]). 
Bangalore does not teach feeding said entity set into a semantic vectorization and a genetic code; feeding selected messages back into said semantic vectorization.
([0043-0044], [0058], [0086], [0100] wherein Hagi describes a semantic analysis for processing a message through different models and extracting entities and assigning vector to a sentence as answer that is rated as the best probability).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Bangalore and Hagi by incorporating the method of feeding said entity set into a semantic vectorization and a genetic code; feeding selected messages back into said semantic vectorization of Hagi into the method of producing an automated response of Bangalore for the purpose of providing the plurality of tensors to a Hierarchical Temporal Memory (HTM) network configured to generate respective HTM outputs for respective regions of the HTM network based on active nodes for respective regions of the HTM network. (Hagi: [0005]). 
Bangalore does not teach comparing results from said semantic vectorization to results from said genetic code; selecting a result with closest vector to the inputted message.
However in analogous arts of process automation for enterprise business communication, Gupta teaches comparing results from said semantic vectorization to results from said genetic code; selecting a result with closest vector to the inputted message ([0047] wherein Gupta incorporates prediction module, lexical analysis module, semantic analysis module, a weight vector and compares different candidates turn result and selecting the candidate with higher vector).
  It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Bangalore and Gupta by incorporating the method of comparing results from said semantic vectorization to results from said genetic code; selecting a result with closest vector to the inputted message of Gupta into the method of producing an  of Bangalore for the purpose of ranking the set of candidate turns using the lexical features and/or semantic features of each candidate turn. (Gupta: [0047]). 
Bangalore does not teach forming a response message by submitting entities from the inputted message to a response template.
However in analogous arts of process automation for enterprise business communication, Lagi teaches forming a response message by submitting entities from the inputted message to a response template ([0003], [0041], [0046], [0125], [0148-0150] wherein Lagi generates a template for a response and includes the extracted entities in the template). 
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Bangalore and Gupta by incorporating the method of comparing results from said semantic vectorization to results from said genetic code; selecting a result with closest vector to the inputted message of Gupta into the method of producing an automated response of Bangalore for the purpose of identifying intended recipients of messages and generating personalized messages for the one or more intended recipients (Gupta: [0148).
Bangalore does not teach feeding a request and a response message into a probability prediction engine.
However in analogous arts of process automation for enterprise business communication, Raanani teaches feeding a request and a response message into a probability prediction engine ([0025-0026], [0043] wherein Raanani classifies data and processes it via a probability engine in order to determine the classifiers with highest prediction).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Bangalore and Raanani by incorporating the method of feeding a request and a response message into a probability prediction engine of Raanani into the  of Bangalore for the purpose of allowing generation a set of features, e.g., using the offline analysis component (Raanani: [0025]).

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.